1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT

7                                EASTERN DISTRICT OF CALIFORNIA

8                                            FRESNO DIVISION

9    MARIO CORTEZ, MARIA CISNEROS,                          Case No.: 1:17-CV-01647-DAD-SKO
     ANTONIO TOSCANO, FRANCISCO JAVIER
10   GONZALEZ, JESUS RODRIGUEZ, CECILIA
     GARCIA, JOSE LUIS RAYGOZA, and JOSE                    ORDER MODIFYING SCHEDULING
11   GUZMAN, on behalf of themselves and all                ORDER
     others similarly situated,
12
            Plaintiffs,
13                                                          (Doc. 15)
     v.
14
     VIEIRA CUSTOM CHOPPING, INC., a
15   California Corporation; V & S COMMODITY,
     INC., a California Corporation; CHRISTINA
16   VIEIRA; and MATTHEW SEPEDA,
17          Defendants.
18
19

20          The Court is in receipt of the parties’ Stipulation to Amend the Court’s Scheduling Order

21   Regarding Discovery and Class Certification requesting a sixty-day continuance of several pretrial

22   dates (the “Stipulation”). (Doc. 15.) For good cause shown, including the parties’ representation

23   that they are attending a second mediation on May 3, 2019, the Court GRANTS the parties’

24   Stipulation and ORDERS the Scheduling Order (Doc. 14), modified as follows:

25          1.      The deadline for Plaintiffs’ class certification discovery, currently set for April 11,

26   2019, shall be continued to June 10, 2019. The deadline for Defendants’ class certification

27   discovery shall not be extended.

28          2.      The deadline for filing of the motion for class certification, currently set for May 13,


                                                        1
1    2019, shall be continued to July 12, 2019.
2             3.      The deadline for filing any opposition to the motion for class certification, currently
3    set for June 7, 2019, shall be continued to August 6, 2019.
4             4.      The deadline for filing any reply brief in support of the motion for class certification,
5    currently set for June 21, 2019, shall be continued to August 20, 2019.
6             5.      The hearing on the motion for class certification, currently set for July 2, 2019, shall
7    be continued to September 4, 2019, at 9:30 a.m., before the Honorable Dale A. Drozd, in Courtroom
8    5.
9             6.      Should the matter resolve in mediation, the parties are ORDERED to advise the
10   Court within 14 calendar days thereafter that the matter has been resolved and provide the Court
11   with a further date on which the parties will submit a joint stipulation of settlement to the Court.
12            7.      All other deadlines and hearing dates on schedule in this matter shall remain
13   unchanged.
14
     IT IS SO ORDERED.
15

16   Dated:        April 4, 2019                                    /s/   Sheila K. Oberto              .
17                                                        UNITED STATES MAGISTRATE JUDGE

18
19

20

21

22

23

24

25

26
27

28


                                                          2
